
	
		III
		112th CONGRESS
		2d Session
		S. RES. 421
		IN THE SENATE OF THE UNITED STATES
		
			April 17, 2012
			Ms. Murkowski (for
			 herself, Mr. Begich,
			 Mrs. Murray, Mr. Cochran, Ms.
			 Mikulski, Ms. Stabenow,
			 Mr. Johnson of South Dakota,
			 Mr. Akaka, Mr.
			 Coons, and Mr. Udall of
			 Colorado) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Designating April 20 through 22, 2012, as
		  Global Youth Service Day.
	
	
		Whereas Global Youth Service Day is an annual event that
			 celebrates and mobilizes the millions of children and young people who improve
			 their communities each day of the year through community service and
			 service-learning projects;
		Whereas Global Youth Service Day, a program of Youth
			 Service America, is the largest and longest-running service event in the world
			 dedicated to engaging youth ages 5 through 25;
		Whereas, in 2012, Global Youth Service Day is being
			 observed for the 24th consecutive year in the United States and for the 13th
			 year globally in more than 100 countries;
		Whereas nearly 1/3 of the population
			 of the United States (approximately 104,000,000 people) and nearly
			 1/2 of population of the world is under the age of
			 25;
		Whereas Global Youth Service Day assists children and
			 young people to position themselves as active citizens and community leaders as
			 they apply their knowledge, skills, idealism, energy, creativity, and unique
			 perspectives to serve their communities and help address a myriad of critical
			 issues;
		Whereas thousands of students and teachers in conjunction
			 with local schools, colleges, and universities are planning Global Youth
			 Service Day activities as part of a Semester of Service, an extended
			 service-learning campaign launched on Martin Luther King, Jr. Day of Service,
			 in which young people spend the semester addressing a meaningful community need
			 connected to intentional learning goals or academic standards over the course
			 of not less than 70 hours;
		Whereas Global Youth Service Day participants are serving
			 in conjunction with other community events, including Earth Day, J-Serve, Great
			 American Bake Sale National Challenge Weekend, National Volunteer Week, Kiwanis
			 One Day, Alpha Phi Omega's Spring Youth Service Day, Sigma Alpha Epsilon's True
			 Gentleman Day of Service, National Day of Silence, National Environmental
			 Education Week, National Park Week, National Student Leadership Week, and World
			 Malaria Day;
		Whereas Global Youth Service Day engages millions of young
			 people worldwide with the support of the Global Youth Service Network of Youth
			 Service America, including more than 200 National and Global Partners, 125
			 State and local Lead Agencies and Lead Organizers, and thousands of local
			 schools, afterschool programs, youth development organizations, community
			 organizations, faith-based organizations, government agencies, businesses,
			 neighborhood associations, tribes, and families;
		Whereas Youth Service America will provide support to more
			 than 800 schools and community organizations, including State Farm GYSD Lead
			 Agency and Good Neighbor grants, UnitedHealth Heroes grants, Sodexo Foundation
			 Youth, Lead Organizer, and School Engagement grants, Disney Friends for Change
			 grants, and Learn and Serve America STEMester of Service grants;
		Whereas, in 2011, youth volunteers who engaged in Global
			 Youth Service Day projects served an estimated 1,417,000 hours of service that
			 benefitted at least 885,000 individuals and contributed $30,267,120 worth of
			 time to their communities;
		Whereas high-quality community service and
			 service-learning programs increase—
			(1)the academic
			 engagement and achievement of young people;
			(2)the workforce
			 readiness and 21st century skills of young people;
			(3)the civic
			 knowledge and engagement of young people;
			(4)the intercultural
			 understanding and global citizenship of young people; and
			(5)the connectedness
			 and commitment of young people to their communities; and
			Whereas the National and Community Service Act of 1990 (42
			 U.S.C. 12501 et seq.) calls on the Corporation for National and Community
			 Service, other Federal agencies and departments, and the President of the
			 United States to recognize and support youth-led activities: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)recognizes and
			 commends the significant contributions of young people of the United States and
			 the world and encourages the continued engagement and support of young people
			 dedicated to serving their neighbors, their communities, and their
			 countries;
			(2)designates April
			 20 through 22, 2012, as Global Youth Service Day; and
			(3)calls on the
			 people of the United States to observe Global Youth Service Day by—
				(A)encouraging young
			 people to participate in community service and service-learning projects and to
			 join their peers in those projects;
				(B)recognizing the
			 volunteer efforts of the young people of the United States throughout the year;
			 and
				(C)supporting the
			 volunteer efforts of young people and engaging them in meaningful community
			 service, service-learning, and decision-making opportunities as an investment
			 in the future of the United States.
				
